                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                EVANSVILLE DIVISION

UNITED STATES OF AMERICA,                        )
                                                 )
                            Plaintiff,           )
                                                 )
                       v.                        )    No. 3:13-cr-00026-RLY-CMM-1
                                                 )       3:14-cr-00012-RLY-CMM-1
JEMARIO B. BALDWIN,                              )
                                                 )
                            Defendant.           )



             ORDER ADOPTING REPORT AND RECOMMENDATION

       The Magistrate Judge submitted his Report and Recommendation on USPO Petition

for Action on Conditions of Supervised Release. The waived the opportunity pursuant to

statute and the rules of this court to file objection. The court, having considered the

Magistrate Judge’s Report and Recommendation, hereby ADOPTS the Magistrate Judge’s

Report and Recommendation.

SO ORDERED this 24th day of January 2019.




Distributed Electronically to Registered Counsel of Record
